oOo Oo 4S DO WN FF WwW NH

NM N hw NHN NM NM ON S| FS FS SS OS Ol eS a lc lc
DN tr & Ww we —|& DS Oo CO DQ HDB A SF WY NO | OS

 

__ FILED __ RECEIVED

_—— ENTERED ———- SERVED ON

COUNSEL/PARTIES OF RECOR

 

UNITED STATES DISTRICT COURT] AUG 29 7019

 

 

 

D

 

 

DISTRICT OF NEVAD
CLERK US DISTRICT COURT
DISTRIOT OF NEVADA
UNITED STATES OF AMERICA, asd: No_2:18-mj.607-ETY__DEPUTY
Plaintiff, ORDER
¥.
KELSEY ALEXANDRA PENROD,

Defendant.

 

 

 

IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
Wednesday, September 4, 2019 at 9:00 am, be vacated and continued to

October 16, 2019 at the hour of 9:00 a.m; or to a time and date convenient to

 

the court.
DATED this 29th _ day of August, 2019.

CCoyuod \ Zeuclraln

UNITED STATES MAGISTRATE JUDGE

 

 
